DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Ferrone does not cite a voltage transformer.  Suen does.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 21 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0042938 A1 to Ferrone (Ferrone) in view of United States Patent No. 6756567 B1 to Suen (Suen).

With regard to claim 1, Ferrone discloses a heated pipe system (Ferrone, abstract, title) for preventing freezing of a pipe (paragraph 0048), said heated pipe system comprises: 
a unitarily formed pipe (10, fig. 3, paragraph 0040) having an interior surface (the inner surface of inner elastomeric wall 40 described in paragraph 0049) for containing a fluid (described in paragraph 0048) and an exterior surface  defined at the outside diameter of said pipe (shown in fig. 3 as part of the cross section view); 
a channel formed in said pipe (as described in paragraph 0049, the heating element 56 is preferably molded within the flexible inner elastomeric wall 40 of the hose.  The channel is defined as the portion of pipe occupied by the heating element that is not filled with the elastomeric material); 
a resistance wire (56, fig. 3, paragraph 0048 “an electrical resistance heating element”) disposed in said channel between said exterior surface and said interior surface of said pipe (shown in fig. 3); and 
a voltage transformer in electrical communication with said resistance wire (52, fig. 1, paragraph 0047 citing a conventional electrical wall outlet. ), said transformer selectively operable to transform a first voltage from a power source to a second voltage that is applied to said resistance wire (when plugged in the voltage source provides a first voltage and when unplugged the voltage source provides a second voltage that is zero), wherein the first voltage is higher than the second voltage (110 volts is higher than zero volts); 
wherein said resistance wire increases in temperature when the second voltage is applied to said resistance wire and transfers heat to said pipe such that said pipe is heated to a temperature above a freezing temperature to prevent fluid inside said pipe from frosting or freezing (not disclosed).
Ferrone does not explicitly disclose a voltage transformer to control the operation of the heating element in the heated pipe system.  Ferrone does disclose a thermostat (66, fig. 3, paragraph 0050), but does not detail how the thermostat functions.  
Suen discloses a device that warms a body of fluid (Suen, title, abstract), that has a detailed thermostat arrangement that increases or decreases the amount of voltage applied to the resistor in order to selectively heat the substrate (Suen, column 4, line 66 to column 5, line 31). Suen is relevant to at least the manner of controlling a heating element in the general field of fluid heating to practitioners of Ferrone.
It would have been obvious to one having ordinary skill in the art at the time of filing to use a thermostat that controls the amount of heat generated in an electrical resistance heating element such as that disclosed by Suen in order to provide a fast heating, self-regulating with reliable consistent control, improved safety, and long life device as noted by Suen at column 1, lines 43-45.  

With regard to claim 2, Ferrone in view of Suen discloses the heated pipe system of claim 1 as set forth above, and Ferrone discloses wherein an entirety of said resistance wire is disposed between said exterior surface and said interior surface of said pipe (Ferrone, paragraph 0049 “the heating element 56 is preferably molded within the flexible inner elastomeric wall”).  

With regard to claim 3, Ferrone in view of Suen discloses the heated pipe system of claim 1 as set forth above, and Ferrone further discloses wherein said pipe forms  an inner layer of said heated pipe system (shown in fig. 3 in cross section), and said heated pipe system further comprises an outer layer (70, fig. 3, paragraph 0051) disposed around and in contact with said exterior surface of said pipe such that said outer layer insulates said resistance wire and said inner layer (paragraph 0051).  

With regard to claim 4, Ferrone in view of Suen discloses the heated pipe system of claim 1 as set forth above, but does not further disclose wherein said voltage transformer is adapted to transform the first voltage from 120 volts AC down to the second voltage, wherein the second voltage is chosen from one of 24 volts DC and 24 volts AC.  
It would have been obvious to one having ordinary skill in the art at the time of filing to use a voltage transformer that steps the provided 120 volts down to a desired 24 volts as that voltage would correspond to one of the temperatures between 35°C and 65°C chosen by a user of the device in normal conditions.  In the alternative, the transformation of voltage from 120V to 24V would be obvious to skilled practitioners at the time of filing since 24V is a known power source used in other electrical applications such as electric motors and fans. 

With regard to claim 5, Ferrone in view of Suen discloses the heated pipe system of claim 1 as set forth above, and Ferrone further discloses comprising a separable electrical connecter disposed between said resistance wire and said voltage transformer such that said resistance wire is selectively separable from said transformer (Ferrone, fig. 16 shows a connecting cable disposed between the thermostat and the heating wire.  Any wire can be forcibly removed from a connection to make it selectively separable from the transformer).  

With regard to claim 6, Ferrone in view of Suen disclose the heated pipe system of claim 1 as set forth above, and Suen further discloses comprising a limit switch (50, Suen, column 3, lines 11-13 described as a maximum temperature on-off switch) adapted to selectively disconnect power from said heated pipe system when said pipe reaches a predetermined temperature (set at 85°C).  

With regard to claim 7, Ferrone in view of Suen discloses the heated pipe system of claim 1 as set forth above, but fails to disclose in combination with one chosen from an air conditioning system and a roof drain system.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the heated hose system of Ferrone in view of Suen to a roof drain system in order to ensure proper drainage of roofs that are exposed to large amounts of snow in the winter.

With regard to claim 21, Ferrone in view of Suen discloses the heated pipe system of claim 1 as set forth above, but fails to further disclose a temperature controller adapted to selectively energize said resistance wire when an ambient air temperature reaches a predetermined temperature.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the device of Ferrone in view of Suen with an art known on/off switch connected to a thermometer such that the heating element is not engaged when ambient temperatures no longer pose a freezing threat, in order to reduce energy consumption.

With regard to claim 10, Ferrone discloses a heated pipe system (Ferrone, title, abstract) for preventing freezing of a pipe (paragraph 0048), said heated pipe system comprises: 
a unitarily formed pipe (10, fig. 3, paragraph 0040) having an interior surface (the inner surface of inner elastomeric wall 40 described in paragraph 0049) for containing a fluid (described in paragraph 0048) and an exterior surface defined by the outside diameter of said pipe (shown in fig. 3 as part of the cross section view); 
a coupler (16, fig. 3, paragraph 0040) disposed at a proximal end of said pipe for coupling said system to another pipe (shown in fig. 3); 
a resistance wire (56, fig. 3, paragraph 0048 “an electrical resistance heating element”)  disposed between said exterior surface and said interior surface of said pipe (shown in fig. 3); 
a voltage transformer selectively operable to transform a first voltage from a power source to a second voltage, wherein the first voltage is higher than the second voltage (not disclosed); and 
an electrical connector (42, fig. 2, paragraph 0044) disposed at an end of said resistance wire which extends beyond said pipe wall (shown in fig. 2), said electrical connector adapted for coupling said resistance wire to said voltage transformer; 
wherein said resistance wire is configured to increase in temperature when the second voltage is applied to said resistance wire when said electrical connector is in electrical communication with said voltage transformer (not disclosed); and 
wherein said resistance wire transfers heat to said pipe such that said pipe is heated to a temperature above a freezing temperature to prevent fluid inside said pipe from frosting or freezing (not disclosed).  
Ferrone does not explicitly disclose a voltage transformer to control the operation of the heating element in the heated pipe system.  Ferrone does disclose a thermostat (66, fig. 3, paragraph 0050), but does not detail how the thermostat functions.  
Suen discloses a device that warms a body of fluid (Suen, title, abstract), that has a detailed thermostat arrangement that increases or decreases the amount of voltage applied to the resistor in order to selectively heat the substrate (Suen, column 4, line 66 to column 5, line 31). Suen is relevant to at least the manner of controlling a heating element in the general field of fluid heating to practitioners of Ferrone.
It would have been obvious to one having ordinary skill in the art at the time of filing to use a thermostat that controls the amount of heat generated in an electrical resistance heating element such as that disclosed by Suen in order to provide a fast heating, self-regulating with reliable consistent control, improved safety, and long life device as noted by Suen at column 1, lines 43-45. 

With regard to claim 11, Ferrone in view of Suen discloses the heated pipe system of claim 10 as set forth above, and further discloses comprising a limit switch (50, Suen, column 3, lines 11-13 described as a maximum temperature on-off switch) adapted to selectively disconnect power from said heated pipe system when said pipe reaches a predetermined temperature (in Suen the shut off temperature is 85°C).  

With regard to claim 12, Ferrone in view of Suen discloses the heated pipe system of claim 10 as set forth above, but fails to further disclose comprising a temperature controller adapted to selectively energize said resistance wire when the temperature of the ambient air surrounding a thermostat of said temperature controller reaches a predetermined temperature.  
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the device of Ferrone in view of Suen with an art known on/off switch connected to a thermometer such that the heating element is not engaged when ambient temperatures no longer pose a freezing threat in order to reduce energy consumption.
Allowable Subject Matter
Claims 15-20 are allowed.
Claims 8-9 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claims 8, 13 and 15, the reasons for allowance set forth in the Office Action of 10/25/2021 apply to these claims.  Claims 9, 14 and 16-20 depend from these claims and are allowable for at least the same reason.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753                                                                                                                                                                                          
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753